DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2020 has been considered by the examiner. The examiner notes that the US Patent Application Publications were missing a zero, so the IDS has been annotated to reflect the correct this.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1, lines 2-3: The claim recites “a weight average molecular weight of from 1000-6000 g/mol”. However, other claims, such as claim 4, recite “a weight average molecular weight of from 2500 g/mol to 7000 g/mol” (claim 4, lines 3-4). It is suggested that Applicant amend claim 1 to read “a weight average molecular weight of from 1000 g/mol to 6000 g/mol” in order to maintain consistency throughout the claims.
Claim 20, lines 3-4: The claim recites “a weight average molecular weight of from 1000-6000 g/mol”. However, other claims, such as claim 4, recite “a weight average molecular weight of from 2500 g/mol to 7000 g/mol” (claim 4, lines 3-4). It is suggested that Applicant amend claim 20 to read “a weight .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4,
Claims 5-7 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 8, 10-11, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2013/0203934 A1, “Best”).
With respect to claim 1, Best discloses a polyurea coating composition comprising the reaction product of an isocyanate-functional component (A) comprising: an aliphatic isocyanate functional material a); and a cycloaliphatic isocyanate functional material b); and an isocyanate-reactive component (B) comprising at least one polyaspartic acid ester component (Abstract). The component (A) corresponds to the aliphatic polyisocyanate resin presently claimed. The aliphatic isocyanate functional material a) is a reaction product of a diisocyanate and a hydroxy-functional polyether ([0034]); the hydroxy-functional polyether has a number average molecular weight of 300 to 20,000 g/mol ([0037]); the molecular weight distribution Mw/Mn is from 1.0 to 1.5 ([0038]), and thus the weight average molecular weight Mw is from 300 (Mn of 300 and Mw/Mn = 1.0; Mw = 1.0*Mn = 1.0*300 = 300) to 30,000 g/mol (Mn of 20,000 and Mw/Mn = 1.5; Mw = 1.5*Mn = 1.5*20,000 = 30,000). The cycloaliphatic isocyanate functional material b) has a viscosity of less than 10,000 mPa·s ([0044]). The material a) is present in an amount of 50 wt% and the material b) is present in an amount of 50 wt% ([0047]), and thus the aliphatic polyisocyanate resin comprises a blend of at least two different aliphatic polyisocyanates. While there is no disclosure regarding the weight average molecular weight of the aliphatic polyisocyanate resin, given the weight average molecular weight of the material a) and the viscosity of the material b) being less than 10,000 mPa·s, then it is clear the weight average molecular weight of the 
With respect to claim 2, Best discloses the aliphatic isocyanate functional material and the cycloaliphatic isocyanate functional material may comprise at least one functional group including allophanate ([0027]), i.e. the aliphatic polyisocyanate resin comprises an allophanate.
With respect to claim 3, Best discloses the aliphatic isocyanate functional material a) has an average isocyanate functionality of at least 4 ([0041]) and the cycloaliphatic isocyanate functional material has an average isocyanate functionality of at least 2.3 ([0045]), which overlaps with that presently claimed.
With respect to claim 4, Best discloses the aliphatic isocyanate functional material a) has an average isocyanate functionality of at least 4 ([0041]), corresponding to the high-functionality aliphatic polyisocyanate. Best further discloses the aliphatic isocyanate functional material a) is the reaction product of a hydroxy-functional ether and HDI ([0036]); the hydroxy-functional polyether has a number average molecular 
With respect to claims 8 and 10-11,
With respect to claim 15, Best discloses a polyurea coating composition prepared by mixing the isocyanate component (A) and polyaspartic acid ester (B), i.e. polyaspartate composition, at an NCO:NH ratio of about 1.2:1 to 1:1.2 ([0064]), which overlaps with that presently claimed. Best further discloses the polyurea coating composition can comprise one or more solvents ([0076]), i.e. solvent is not required. Therefore, when the solvent is not present, there is a total solvent content of 0 g/L, which falls within the claimed range.
With respect to claim 16, Best discloses the isocyanate component (A) is made from an aliphatic isocyanate functional material a) and a cycloaliphatic isocyanate functional material b) (Abstract); the material a) has an NCO% of less than 10 wt% ([0041]) and the material b) has an NCO% of 10-47 wt% ([0045]); thus, the isocyanate component and the coating composition overall would have an NCO% that falls within the claimed range.
With respect to claim 18, Best discloses the polyurea coating composition is applied to substrates ([0077]), i.e. a substrate having the coating composition applied to a surface portion thereof.
With respect to claim 20, Best discloses an isocyanate-functional component (A) comprising an aliphatic isocyanate functional material a) and a cycloaliphatic isocyanate functional material b) (Abstract), i.e. a combination of a plurality of different aliphatic polyisocyanates. Best further discloses the aliphatic isocyanate functional material a) is a reaction product of a diisocyanate and a hydroxy-functional polyether ([0034]); the hydroxy-functional polyether has a number average molecular weight of 300 to 20,000 g/mol ([0037]); the molecular weight distribution Mw/Mn is from 1.0 to 1.5 .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2013/0203934 A1, “Best”) as applied to claim 4 above, and further in view of Elizalde et al. (US 2012/0029144 A1, “Elizalde”).
With respect to claims 5-7, Best discloses the aliphatic isocyanate functional material a) has an average isocyanate functionality of at least 4 ([0041]), corresponding to the second high-functionality aliphatic polyisocyanate. Best further discloses the aliphatic isocyanate functional material a) is the reaction product of a hydroxy-functional ether and HDI ([0036]); the hydroxy-functional polyether has a number average molecular weight Mn of 300 to 20,000 g/mol ([0037]) and that the molecular weight distribution Mw/Mn is from 1.0 to 1.5 ([0038]); thus, the aliphatic isocyanate functional material a) has a weight average molecular weight Mw of 300 g/mol (Mw = 1.0*Mn = 1.0*300 = 300) to 30,000 g/mol (Mw = 1.5*Mn = 1.5*20,000 = 30,000), which falls within the claimed range. Best additionally discloses the isocyanate component (A) contains the aliphatic isocyanate functional material a) in an amount of 50 wt% ([0047]), i.e. the high-functionality aliphatic is 50 wt% based on the total weight of the aliphatic polyisocyanate resin.
Best does not disclose wherein the high-functionality aliphatic polyisocyanate comprises plurality of high-functionality aliphatic polyisocyanates including a first high-functionality aliphatic polyisocyanate having a number average functionality of 4-5, an NCO% of 14-22 wt%, and a weight average molecular weight of 2500-3800 g/mol in an amount of 15-100 wt% based on a total weight of the high-functionality polyisocyanate.
Elizalde teaches a polyisocyanate having an isocyanate group content, i.e. NCO%, of 10-60 wt% ([0067]) and having an NCO functionality, i.e. functionality, of 
Best and Elizalde are analogous inventions in the field of polyisocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyisocyanate composition of Best to contain a polyisocyanate as taught by Elizalde in order to polyisocyanates having a high functionality for coating materials and having high hardness and scratch resistance (Elizalde, [0011]).
Best in view of Elizalde does not disclose individual amounts of the first and second high-functionality polyisocyanates. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50 wt% of the first high-functionality aliphatic polyisocyanate – 50 wt% of the second high-functionality aliphatic polyisocyanate each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2013/0203934 A1, “Best”) as applied to claim 8 above, and further in view of Olson et al. (US 2015/0203705 A1, “Olson”).
With respect to claims 9, 12, and 14, Best discloses the cycloaliphatic isocyanate functional material b) has an average isocyanate functionality of at least 2.3 ([0045]), corresponding to the first low-functionality aliphatic polyisocyanate.
Best does not disclose wherein the low-functionality aliphatic polyisocyanate comprises a plurality of low-functionality aliphatic polyisocyanates, wherein the low-functionality aliphatic polyisocyanate comprises a second low-functionality aliphatic polyisocyanate having a number average functionality of from 2-3.5, an NCO% of 8-15 wt%, and a weight average molecular weight of 500-1500 g/mol, or wherein the second low-functionality aliphatic polyisocyanate comprises a cycloaliphatic polyisocyanate.
Olson teaches a cycloaliphatic polyisocyanate having an NCO content of 10-47 wt%, a viscosity of less than 10,000 mPa·s, and an average isocyanate functionality of at least 2.3 ([0062]), corresponding to the second low-functionality aliphatic polyisocyanate presently claimed.
Best and Olson are analogous inventions in the field of polyisocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyisocyanate composition of Best to contain an additional cycloaliphatic polyisocyanate as taught by Olson in order to provide a coating composition that is free of blistering and provides resistance to weathering and/or ultraviolet radiation (Olson, [0006]).
While there is no teaching of the weight average molecular weight, given that Olson teaches the cycloaliphatic polyisocyanate has a viscosity of less than 10,000 mPa·s, it is clear the weight average molecular weight would overlap that presently claimed.
With respect to claim 13, Best in view of Olson does not disclose wherein the second low-functionality aliphatic polyisocyanate is present in an amount of 1-35 wt% based on a total weight of the low-functionality aliphatic polyisocyanate. However, it would have been obvious to one of ordinary skill in the art to use any amount of the second low-functionality aliphatic polyisocyanate, including values presently claimed, in order to provide a coating composition that is free of blistering and provides desired resistance to weathering and/or ultraviolet radiation (Olson, [0006]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2013/0203934 A1, “Best”) as applied to claims 15 and 18 above, and further in view of Shah (US 2016/0237309 A1).
With respect to claims 17 and 19, Best does not disclose wherein the coating composition has an initial viscosity of 1000-2000 cP at 23°C nor wherein the coating composition is applied at a coating thickness of 1-16 mils.
Shah teaches a composition made from an aliphatic polyisocyanate composition and a polyaspartic resin, i.e. polyaspartate component ([0006], [0019], and [0039]). Shah further teaches the composition has a viscosity of 75 mPa·s (75 mPa·s = 75 cP) to 20,000 mPa·s (20,000 mPa·s = 20,000 cP) ([0067]), which overlaps with the claimed 
Best and Shah are analogous inventions in the field of coatings made from aliphatic polyisocyanates and polyaspartic resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity and thickness of the coating composition of Best to be 1000-2000 mPa·s and a thickness of 1-16 mil as taught by Shah in order to provide a coating with sufficient thickness such that marking material cannot penetrate to the coated substrate and to provide a coating that is easy to apply and does not run after coating (Shah, [0067-0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787